Motion for reargument of appeal denied. Memorandum: The volunteer counsel for appellant proceeds in his moving papers upon the false assumption that this court limits its examination of a record on appeal from a judgment of conviction of an indigent defendant to the points presented in the brief of an assigned counsel. Concededly the brief filed herein by such counsel was woefully inadequate. It does not follow, however, that before affirming the judgment we did not examine with care the entire record including the severity of the punishment. For the enlightenment of volunteer counsel this court before affirming the judgment reviewed the probation report that was before the sentencing court. Present— Bastow, P. J., Goldman, Marsh and Henry, JJ.